Not every causal chain is direct and proximate. In this case, if the only causal chain linking the decedent's death with his work-related back injury were the fact that a gastric plication, necessary in order for the decedent to lose the necessary weight to be able to undergo a diagnostic CAT scan, caused the decedent's death, I would find as a matter of law that this was not sufficiently direct to permit recovery under the workers' compensation statute. However, I am satisfied with the shorter and more direct chain represented by the decedent's weight loss having been prescribed as being likely to alleviate his work-related back injury. In my view, this was a sufficiently direct and natural chain of causation to get to the jury. Accordingly, I concur in the judgment affirming the judgment of the trial court.